Case 2:21-cv-00898-SSV-JVM Document 1-1 Filed 12/16/20 Page 1 of 1

 

 

 

IN THE
UNITED STATES DISTRICT COURT. HEC 16 2020
MIDDLE DISTRICT OF LOUISIANA oo
MI pbLI | } ‘art i ic F OF LOUIe ANA
MARLONE R. BRUMFIELD ain
Petitioner ose
VERSUS FILED:
DARRYL VANNOY
LA. STATE PRISON Deputy Clerk
Respondent

BRIEF IN SUPPORT OF PETITION FOR WRIT OF HABEAS CORPUS FILED
PURSUANT TO 28 U.S.C., SECTION 9241 AND 2254

NOW INTO COURT comes, Petitioner Marlone R. Brumfiled, who respectfully present his
arguments and reason herein as to why this Honorable United States District Court, Middle District of
Louisiana, should, after a full review of the record and pleadings contained herein, grant relief causing
the Writ to be issued on his behalf and against Respondent ordering that his cause be rem anded for 1) a
new trial; 2) granted an evidentiary hearing or 3) he be released from unlawful custody. On behalf of
petitioner's Petition for Writ of Habeas Corpus, he respectfully presents that:

STATEMENT OF JURISDICTION

 

Under 28 U.S.C., Section 2241, federal courts have jurisdiction to entertain a state prisoner's
habeas corpus petition if his confinement is the result of a violation of federal law. Further, jurisdiction
arises under 28 U.S. C., Section 2254 (a); federal judges shall entertain habeas corpus application “ on
behalf of a person in custody pursuant to the judgment of a state court on the ground that he is in
custody in violation of the Constitution or laws and treaties of the United States.”

Therefore, this petition is respectfully filed into the United States District Court for the district

in which petitioner was indicted, tried, unlawfully convicted and sentence.
